DETAILED ACTION
This action is responsive to the application filed on 10/14/2019. Claims 1-20 are pending in the case. Claims 1, 10 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a communicator configured to communicate with a server” in claim 16;
Claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 “the communicator is configured to receive, from the server, a control signal including…” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The specification is devoid of adequate structure or algorithm to perform the claimed functions. The specification provide a black box marked “communicator 820” in FIG. 8 for performing the claimed functions. However, there is no disclosure of any particular structure or algorithm, either explicitly or inherently, for the controller to perform the claimed functions. The use of the term “communicator” is not adequate because it does not describe a particular structure for performing the functions. Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. (Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623). In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.) As would be recognized by one of ordinary skill in the art, the term “communicator” refers to communication functions performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which controller structure or structures, together with an algorithm, that perform(s) the claimed functions.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

For examination purposes, Examiner assumes “a communicator” to be any known structure implemented in hardware, software, or combination of the two capable for performing the claimed functions.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 17-20 are dependents of Claim 16 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 16; therefore they are rejected for the same reasons as above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As described above, the disclosure does not provide adequate structure to perform the claimed functions which are performed by the “communicator”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 17-20 are dependents of Claim 16 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 16; therefore they are rejected for the same reasons as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 9, 10, 12-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donahue et al. (US 20120304118 A1), hereinafter Donahue.

Regarding Claim 1, Donahue teaches:
A method of controlling an application icon to be performed by a user terminal, the method comprising: receiving, from a server, a control signal including (See FIG.s 1, 3 and 4, web service 102; servers of the web service 102 [0062] A notification is received that is to be displayed as part of a representation of an application in a user interface, the notification associated with a tag (block 502). For example, the notification may be received at a notification module 114 of the client device 104... from a web service [0048])
a change request for changing an application icon of an application and change type information; (a representation of the application (e.g., icon) [0019], representations of a plurality of the applications 110, such as icon [0026] the notifications 116 may be communicated along with corresponding tags that specify how the notifications 116 are to be displayed and/or managed [0030], e.g. notification 208 may be configured to 
in response to the change request being received, changing a form of the application icon based on the change type information; and displaying an application icon of the changed form. (The tag of the notification is compared to one or more other tags associated with one or more other notifications (block 504). The notification module 114, for instance, may compare the tag for the notification for an application to tags of other notifications for that application to find a match [0049], Responsive to a determination that the received tag matches at least one of the other tags, the other notification is replaced that is associated with the at least one of the other tags with the received notification for display as part of the representation of the application in the user interface (block 506 [0050] The received notification may then be displayed in the user interface of the client device as part of the representation of the application (block 508). The display may be performed in a variety of ways, such as part of a cycling display as described in relation to FIG. 2, a static display, a display of a representation that is selectable to launch a represented application (e.g., a tile in a application launcher output by the operating system 108), and so forth [0051])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Donahue teaches:
wherein the change type information includes second change type information to be determined based on event information provided in a program corresponding to the application, wherein the changing comprises: changing the form of the application icon 

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Donahue teaches:
wherein the change type information includes third change type information to be determined based on situational information associated with a progress of a content of a program provided through the application, wherein the changing comprises: changing the form of the application icon based on the third change type information. (an execution state of an application is used as a basis for determining which notifications 

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Donahue teaches:
wherein the changing comprises: displaying, in the application icon, a text predetermined based on the change type information. (e.g. FIG. 2, a first 210 of the 

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Donahue teaches:
wherein the changing comprises: displaying, in the application icon, a text predetermined based on the change type information. (e.g. FIG. 2, a first 210 of the frames of the notification 208 is used to display a graphical depiction of a cloud and the text "Seattle" for a representation of a weather application [0037])

Regarding Claim 9, the rejection of Claim 7 is incorporated.
Donahue teaches:
wherein the image includes an image of which a shape changes based on a time limit of an event proceeding in a program provided through the application, wherein the image of which the shape changes is displayed in an area adjacent to the application icon. (e.g. FIG. 2, a first 210 of the frames of the notification 208 is used to display a graphical depiction of a cloud and the text "Seattle" for a representation of a weather application [0037], As shown at the third stage 206, for instance, a notification 214 is used to display graphics and text of a sun and current weather conditions for "Spokane, 52°."... module 114 may be used to cycle through notifications 208, 214 for display as part of the representation 118 of an application 110 [0039] with the graphical representations of the cloud and the sun being adjacent to the rectangular frame of the icon; The plurality of notifications is displayed as part of the representations of the 

Regarding Claim 10, Donahue teaches:
A method of controlling an application icon to be performed by a server, the method comprising: (See FIG.s 1, 3 and 4, web service 102; servers of the web service 102 [0062] A notification is received that is to be displayed as part of a representation of an application in a user interface, the notification associated with a tag (block 502). For example, the notification may be received at a notification module 114 of the client device 104... from a web service [0048] functionality of the notification module 114 may be implemented in a variety of ways. For example, functionality of a notification module 124 may be incorporated by the web service 102 in whole... The notification module 124, for instance, may process notifications received from other web services and manage the notifications for distribution to the client device 104 over the network 106 [0031] although this functionality is described as implemented at the client, this functionality may also be implemented by a variety of other entities, such as the notification module 124 of a web service 102 [0056])

generating a control signal including (A notification is received that is to be displayed as part of a representation of an application in a user interface, the notification associated with a tag (block 502). For example, the notification may be received at a notification module 114 of the client device 104... from a web service [0048])
a change request for changing an application icon of an application and change type information; and (a representation of the application (e.g., icon) [0019], representations of a plurality of the applications 110, such as icon [0026] the notifications 116 may be communicated along with corresponding tags that specify how the notifications 116 are to be displayed and/or managed [0030], e.g. notification 208 may be configured to include frames 210, 212 that are to be displayed successively as part of the representation 118 [0038])


Regarding Claim 12, the rejection of Claim 10 is incorporated.
Donahue teaches:
wherein the generating of the control signal comprises: in response to state information of the application being changed, generating the control signal based on the state information. (an execution state of an application is used as a basis for determining which notifications are to be displayed as part of a representation of the application [0057] A notification is chosen to be displayed as part of a representation of the application in a user interface of the client device (block 704). The notification is displayed as part of the representation of the application in the user interface [0058] To provide context to a user regarding the state of the application, the notification may describe this execution state, which in this instance may include the rendered content [0059] functionality of the notification module 114 may be implemented in a variety of ways. For example, functionality of a notification module 124 may be incorporated by the web service 102 in whole... The notification module 124, for instance, may process notifications received from other web services and manage the notifications for distribution to the client device 104 over the network 106 [0031] although this functionality is described as implemented at the client, this functionality may also be implemented by a variety of other entities, such as the notification module 124 of a web service 102 [0056])
Regarding Claim 13, the rejection of Claim 10 is incorporated.
Donahue teaches:
wherein the generating of the control signal comprises: in response to an event provided in a program corresponding to the application being initiated, generating the control signal based on event information associated with the event. (an execution state of an application is used as a basis for determining which notifications are to be displayed as part of a representation of the application [0057] A notification is chosen to be displayed as part of a representation of the application in a user interface of the client device (block 704). The notification is displayed as part of the representation of the application in the user interface [0058] To provide context to a user regarding the state of the application, the notification may describe this execution state, which in this instance may include the rendered content [0059] functionality of the notification module 114 may be implemented in a variety of ways. For example, functionality of a notification module 124 may be incorporated by the web service 102 in whole... The notification module 124, for instance, may process notifications received from other web services and manage the notifications for distribution to the client device 104 over the network 106 [0031] although this functionality is described as implemented at the client, this functionality may also be implemented by a variety of other entities, such as the notification module 124 of a web service 102 [0056])

Regarding Claim 14, the rejection of Claim 10 is incorporated.
Donahue teaches:


Regarding Claim 16, Donahue teaches:


Regarding Claim 17, Donahue teaches:
A user terminal comprising: a communicator configured to communicate with a server; and (Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known communication structure implemented in hardware, software, or combination of the two that communicates with a server) (See FIG.s 1, 3 and 4, client device 104, network 106, and web service 102; servers of the web service 102 [0062] a computing device may be configured as a computer that is capable of communicating over the network 106 [0023])
a processor, (a computing device may also include an entity (e.g., software) that causes hardware of the computing device to perform operations, e.g., processors, functional blocks, and so on. [0034])
wherein the communicator is configured to receive, from the server, a control signal including (Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known communication structure implemented in hardware, software, or combination of the two that communicates with a server and receives control signals) (A 
a change request for changing an application icon of an application and change type information, and (a representation of the application (e.g., icon) [0019], representations of a plurality of the applications 110, such as icon [0026] the notifications 116 may be communicated along with corresponding tags that specify how the notifications 116 are to be displayed and/or managed [0030], e.g. notification 208 may be configured to include frames 210, 212 that are to be displayed successively as part of the representation 118 [0038])
the processor is configured to: (a computing device may also include an entity (e.g., software) that causes hardware of the computing device to perform operations, e.g., processors, functional blocks, and so on. [0034])
change a form of the application icon based on the change type information, in response to the change request being received, and display, through a display, an application icon of the changed form. (The tag of the notification is compared to one or more other tags associated with one or more other notifications (block 504). The notification module 114, for instance, may compare the tag for the notification for an application to tags of other notifications for that application to find a match [0049], Responsive to a determination that the received tag matches at least one of the other tags, the other notification is replaced that is associated with the at least one of the other tags with the received notification for display as part of the representation of the 

Regarding Claim 19, the rejection of Claim 17 is incorporated.
Donahue teaches:
wherein the processor is configured to change the form of the application icon based on a text or an image corresponding to the change type information. (e.g. FIG. 2, a first 210 of the frames of the notification 208 is used to display a graphical depiction of a cloud and the text "Seattle" for a representation of a weather application [0037])

Regarding Claim 20, the rejection of Claim 17 is incorporated.
Donahue teaches:
wherein, in response to a preset condition being satisfied, (A variety of different techniques may be utilized by the notification module 124, such as to process the notifications according to techniques that would be employed by the client device 104, itself, such as to examine a manifest, process tags, responsive to a communication received from the client device 104 that specifies the criteria to manage the notifications 116, and so on [0032] the plurality of notifications are managed using a queue and criteria that otherwise would be employed by the client device to determine which of the 
the server is configured to generate the control signal including the change request for changing the application icon and the change type information, and provide the generated control signal to the user terminal. (A notification is received that is to be displayed as part of a representation of an application in a user interface, the notification associated with a tag (block 502). For example, the notification may be received at a notification module 114 of the client device 104... from a web service [0048] the web service 102 communicates a notification 302 and a corresponding tag 304 to the client device 104 [0040] a representation of the application (e.g., icon) [0019], representations of a plurality of the applications 110, such as icon [0026] the notifications 116 may be communicated along with corresponding tags that specify how the notifications 116 are to be displayed and/or managed [0030], e.g. notification 208 may be configured to include frames 210, 212 that are to be displayed successively as part of the representation 118 [0038])

Claim Rejections - 35 USC § 103
Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Lemay et al. (US 20090307105 A1), in view of Lemay.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Donahue teaches:
wherein the change type information is determined based on state information indicating a state… of the application…, and (an execution state of an application is used as a basis for determining which notifications are to be displayed as part of a representation of the application [0057] To provide context to a user regarding the state of the application, the notification may describe this execution state, which in this instance may include the rendered content [0059])
the changing comprises: changing an application icon of a basic form for the application to (if a user installs a news application, selecting the representation of the application would launch the application to the 'home' or 'default' state of the application [0052])
an application icon corresponding to the state… of the application, (an execution state of an application is used as a basis for determining which notifications are to be displayed as part of a representation of the application [0057] A notification is chosen to be displayed as part of a representation of the application in a user interface of the client device (block 704). The notification is displayed as part of the representation of the application in the user interface [0058] To provide context to a user regarding the state of the application, the notification may describe this execution state, which in this instance may include the rendered content [0059])

While Donahue teaches wherein the change type information is determined based on state information indicating a state of the application is restricted, and the 
wherein the change type information is determined based on state information indicating a state in which an access to the application is restricted, and (emphasis added)
the changing comprises:
changing an application icon of a basic form for the application to an application icon corresponding to the state in which the access is restricted, wherein the changed application icon indicates therein a progress rate of the state in which the access is restricted. (emphasis added)

Lemay teaches:
wherein… change type information is determined based on state information indicating a state in which an access to… [an] application is restricted, and… changing comprises: changing an application icon of a basic form for the application to an application icon corresponding to the state in which the access is restricted, wherein the changed application icon indicates therein a progress rate of the state in which the access is restricted. (Upon selecting one or more of the update objects 1503 for download, the updates interface 1503 can end, restoring a previous interface or returning the user to the home screen. [0146], a download object 1602 is presented as one of the display objects 106. The download object presents a dimmed or shaded object placeholder for the application being downloaded. The download object 1602 is 

Given that Donahue teaches that the change type information is determined based on the execution state of the application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the change type information and changing of the application icon of Donahue to include wherein the change type information is determined based on state information indicating a state in which an access to the application is restricted, and the changing comprises: changing an application icon of a basic form for the application to an application icon corresponding to the state in which the access is restricted, wherein the changed application icon indicates therein a progress rate of the state in which the access is restricted, as taught by Lemay, to meet the claim limitations with a reasonable expectation of success.



Regarding Claims 11 and 18, the rejections of Claims 10 and 17 are incorporated, respectively.
Claims 11 and 18 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Iwaya et al. (US 20160310845 A1), hereinafter Iwaya.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Donahue may not explicitly disclose:
wherein the change type information includes fourth change type information to be determined based on user account information for the application, wherein the changing comprises: changing the form of the application icon based on the fourth change type information.

Iwaya teaches:
wherein… change type information includes fourth change type information to be determined based on user account information for… [an] application, wherein… changing comprises: changing… [a] form of [an] application icon based on the fourth 



One would have been motivated to make such a modification so that the user can therefore check the games processed by the client terminal 10 and the game processed by the cloud server 14 within one home screen (Iwaya [0095]).

Regarding Claim 15, the rejection of Claim 10 is incorporated.
Donahue may not explicitly disclose:
wherein the generating of the control signal comprises: generating the control signal based on user account information for the application.

Iwaya teaches:
a] control signal comprises: generating the control signal based on user account information for… [an] application. (See FIG.s 13, 14 and 16, When the request obtaining block 222 receives the application execution request in the cloud server 14, as already described, the cloud server 14 checks whether the user has a proper license, and checks the communication environment between the client terminal 10 and the cloud server 14. Thereafter, when there is an assignable processing unit 204, the processing unit 204 processes the application, and the processing result transmitting block 242 transmits a result of the processing to the client terminal 10. Thus, the cloud game icon 330 illustrated in FIG. 14(a) can be used as a shortcut for the cloud game. [0099], key icon 342 indicating that the cloud game cannot be played at present is displayed in association with the cloud game icon 330. This key icon 342 is displayed for example when the license has expired or when the use of the application is limited by parental control information [0101], the assignment processing section 212 manages the user IDs of users waiting for the cloud service and the positions of the users in waiting order. [0105] when the home screen is displayed on the output device 4, the information indicating that the position in the waiting order is the second is displayed in association with the cloud game icon 330. In addition, when another processing unit 204 becomes assignable, the assignment processing section 212 assigns the processing unit to the first user in the waiting order. At this time, the turn of the user "TARO" comes next. The wait information transmitting block 244 transmits information indicating that the turn of the user "TARO" comes next to the user "TARO" who has become the first in the waiting order [0106])



One would have been motivated to make such a modification so that the user can therefore check the games processed by the client terminal 10 and the game processed by the cloud server 14 within one home screen (Iwaya [0095]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Sarkaria (US 20100332996 A1), hereinafter Sarkaria.

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Donahue may not explicitly disclose:


Sarkaria teaches:
wherein… [an] image includes an image corresponding to a game character of a user, wherein… changing comprises: changing an image object displayed in… [an] application icon to the image corresponding to the game character. (at any time the icon for an existing installed game could be changed to indicate an update or a game add-on for the game that is now available [0033] transmit periodic update information to the user equipment regarding the installed applications and/or matched applications on the user equipment. Thus, the service platform can update or modify a particular icon for an application, or any of the other information regarding the application that was previously transmitted to the user equipment [0052], The screenshot 400 shows an example game viewer, which includes a plurality of different icons 401 (shown generically here as an "X" for simplicity). The icons 401 can include a graphic depiction of the game, game title, characters, etc. [0038])

Given that Donahue teaches that the computing device may be a game console (Donahue [0023]), and while representations of specific applications are shown, other representations of applications are also contemplated, such as a representation of an application that references a user's involvement with a service, e.g., a friend in a social network service (Donahue [0027]), it would have been obvious to one of ordinary skill in 

Furthermore, wherein the image includes an image corresponding to a game character of a user, wherein the changing comprises: changing an image object displayed in the application icon to the image corresponding to the game character is merely a design choice that does not modify the operation of the device (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and is a matter relating to ornamentation only which has no mechanical function and cannot be relied upon to patentably distinguish the claimed invention from the prior art. (See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abellera et al. (US 20130014006 A1) - Methods and apparatus for providing updated content in a user interface including installing an icon associated with the configuration file in an icon repository on a portable electronic device, displaying the icon with first content in a user interface on the portable electronic device, receiving 
Shim et al. (US 20130324240 A1) - A system, machine-readable storage medium storing at least one program, and a computer-implemented method for icon optimization in a game user interface 
Parekh et al. (US 20190369841 A1) - A device, system, and method generate a graphical interface including a map for a set of items including operations to generate and assemble the map with the proper representations of the games
Kobayahi et al. (US 20150370456 A1) - A home screen for allowing a user to select a desired item of content from among multiple items of content, and the home screen includes a list in which multiple icons representing the multiple items of content are arranged.
Nestler et al. (US 20110320477 A1) - Dynamic Icon Overlay System and Method of Producing Dynamic Icon Overlays, The icon overlays convey information regarding the target file and are relevant to an end user. The icon overlay system determines icon overlays to be applied to the primary file icon based on attributes associated with an end user of the target file that are correlated with attributes of the target file itself. The system applies the icon overlay to the primary icon and displays the primary icon with the applied icon overlay at an end user system. The applied icon overlay for the same target file may vary for different end users based on user attributes.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179